Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.



Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 9/12/2019, 6/23/2020, 3/8/2021 was filed after the mailing date of the 9/9/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
3.  	The Examiner has carefully searched and examined the prior art.  Based on the Examiner’s findings, it is the Examiner’s position that Applicant’s claims overcome the closest prior art of record:


Applicant’s claim 1 recites as follows:


one or more processors identifying one or more companion electronic devices operating within a wireless communication radius of the wearable electronic device;
one or more sensors identifying the wearable electronic device being within a predefined distance of a companion electronic device of the one or more companion electronic devices; and
a wireless communication circuit responsive to the one or more processors, the wireless communication circuit delivering an authentication credential to the companion electronic device in response to the one or more sensors identifying that the wearable electronic device is within the predefined distance of the companion electronic device;
the one or more sensors thereafter detecting a gaze of an authorized user of the wearable electronic device being directed at the companion electronic device; and
the wireless communication circuit delivering an actuation command to the
companion electronic device in response to the one or more sensors detecting that the gaze of the authorized user is directed at the companion electronic device.


The closest prior art is Koutenaei et al. USPGPUB 2016/0269403, D’Amico et al. US patent 9,274,599, and Bozarth US patent 8,594,374.


In reference to claim 1:
Koutenaei et al. teaches a wearable electronic device, comprising: 
one or more processors identifying one or more companion electronic devices operating within a wireless communication radius of the electronic device, where the companion electronic device is the browsing device, and where the electronic device is the authentication device.  Koutenaei et al. [0020], [0033-0034]  See additionally Figure 1, [0154-0156] for disclosure of the one or more processors
one or more sensors identifying the electronic device being within a predefined distance of a companion electronic device of the one or more companion electronic devices, where one or more sensors identifies whether or not the authentication device is within a predefined distance of a companion electronic device.  Koutenaei et al. [0020], [0033-0034]  See additionally Figure 1.  [0151] for disclosure of the one or more sensors (Bluetooth beacons)
wireless communication circuit responsive to the one or more processors, the wireless communication circuit delivering an authentication credential to the companion electronic device in response to the one or more sensors identifying that the electronic device is within the predefined distance of the companion electronic device, where if the authentication device is within a predefined distance of the browsing device, an authentication credential is delivered to the browsing device in response to identifying the wearable device is in proximity.  Koutenaei et al. [0020], [0033-0034]  See additionally Figure 1, and [0101] for disclosure of the wireless circuitry on the authentication device.    




However Koutenaei et al. teaches that either device may detect each other in [0020] where devices may be considered in proximity if “they are able to send and receive Bluetooth beacons.”  

Examiner’s Comment:  Koutenaei et al. makes repeated disclosure that one means by which proximity is detected is via Bluetooth beacons.  See Koutenaei et al. [0020] “…a pair of devices may be considered to be in each other’s proximity if they are able to send and receive Bluetooth beacons”  

For the convenience of the reader a Bluetooth beacon is understood by those of ordinary skill in the art to be a specific type of data packet formatted as such.  

Taken from: https://os.mbed.com/blog/entry/BLE-Beacons-URIBeacon-AltBeacons-iBeacon/

    PNG
    media_image1.png
    313
    803
    media_image1.png
    Greyscale




#include "mbed.h"
#include "iBeaconService.h"
...
BLEDevice ble;
const uint8_t uuid[] = {0xE2, 0x0A, 0x39, 0xF4, 0x73, 0xF5, 0x4B, 0xC4,     // 16Byte UUID
                        0xA1, 0x2F, 0x17, 0xD1, 0xAD, 0x07, 0xA9, 0x61
                       };
uint16_t majorNumber = 1122;  // 2 byte major number
uint16_t minorNumber = 3344;  // 2 byte minor number
uint16_t txPower = 0xC8;      // 1 byte tx power level
...
int main(void){
    ...
    iBeaconService ibeacon(ble, uuid, majorNumber, minorNumber, txPower);
    ....
    while(1){
        ble.waitForEvent();
    }
}



Similarly, altBeacons, an Open source version of Bluetooth Beacons is implemented similarly. 


123456789101112131

#include "AltBeaconService.h"
...
BLEDevice ble;
uint8_t beaconID[] = {  0x00,0x01,0x02,0x03,0x04,0x05,0x06,0x07,0x08,0x09,     // 16B of UUID + 4B subdivided as needed.
                        0x10,0x11,0x12,0x13,0x14,0x15,0x00,0x01,0x00,0x02 };
uint16_t manufacturerID = 0x5900; //Nordic SIG ID
int8_t rssi = -122;
...
int main(void){
    ...
    AltBeaconService altbeacon(ble, manufacturerID, beaconID, rssi); // Add AltBeacon service to BLE object
    ...
    while(1){
        ble.waitForEvent();
    }





In other words, iBeacons make themselves available while waiting for events.  Moreover these beacons may detect each others proximity through the express use of an API as follows:


    PNG
    media_image2.png
    450
    678
    media_image2.png
    Greyscale

Taken from
Apple Inc, “Getting Started with iBeacon” Version 1.0, June 2, 2014, pgs 1-11, taken from https://developer.apple.com/ibeacon/Getting-Started-with-iBeacon.pdf



Koutenaei et al. additionally does not explicitly teach the embodiment where the electronic device is a wearable device.    (The Authentication device of Koutenaei et al. is mapped as the device Figure 1, Item 20)   Koutenaei et al. however does disclose that the acquisition of the authentication data by the authentication device may be through biometric acquisition. [0038, 0056]

D’Amico et al. US patent 9,274,599 teaches a method in which a wearable device (a smartglass) detects the gaze of the user and uses a user gaze biometric in allowing a user access to their browsing device.   

D’Amico et al. (Column 3, lines 49-65) teaches that the use of such head mounted device allows for a linear sensor to track the eye and other gaze detection techniques to authenticate a user.  See also (Column 3, lines 25-35) Furthermore, D’Amico teaches another such advantage is that use of the head mounted smartglasses allows for a more general eye based used interface and allow for the target device to have better customized content for the user.  D’Amico (Column 3, lines 25-35)

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the wearable device of D’Amico and use its gaze detection attributes into the method of Koutenaei et al. in order to provide the benefit of allowing a user a more generalized user interface with the eye to interact with the browsing apparatus, and more customized content for the user based on eye detection.  


Koutenaei et al. in view of D’Amico however does not explicitly teach 
the one or more sensors thereafter detecting a gaze of an authorized user of the wearable electronic device being directed at the companion electronic device;  and 
the wireless communication circuit delivering an actuation command to the companion electronic device in response to the one or more sensors detecting that the gaze of the authorized user is directed at the companion electronic device. 

Instead, Koutenaei et al. in view of D’Amico performs a gaze based authentication based on a more general eye-scan without necessarily being directed at the companion electronic device.  D’Amico Figures 3a, 3b see also (Col 3, lines 25-47)

However, Bozarth US patent 8,594,374, teaches a method of locking and unlocking a phone with a gaze.  More specifically, when a user is looking at a smartphone, a user must authenticate preferable by “swiping” with a gaze.  However if a user is to look away, the smartphone is Bozarth (Column 2, lines 60-67), see also Bozarth (Column 3, lines 40-Column 4, line 15)

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the method of Bozarth et al. into the system of Koutenaei et al. in view of D’Amico because doing so provides the benefit of allowing the phone to be authenticated and active only when the user is looking at it.  The phone is deactivated when the user is not looking at it, thereby conserving power within the smartphone, while additionally preventing unnecessary security risks such as keeping a phone screen on and thereby readable to others when the user is not looking at such screen.  

The combination of Koutenaei et al. in view of D’Amico in further view of Bozarth goes so far as to teach the claim limitation as follows:

the one or more sensors thereafter detecting a gaze of an authorized user of the wearable electronic device being directed at the companion electronic device, where the wearable electronic device is a head-mounted smart glasses, which is operable to detect a gaze of an authorized user of the browsing device, when the user is looking at such device.   D’Amico (Column 3, lines 25-47) &  Bozarth (Column 2, lines 60-67), see also Bozarth (Column 3, lines 40-Column 4, line 15)
the wireless communication circuit delivering an actuation command to the companion electronic device in response to the one or more sensors detecting that the gaze of the authorized user is directed at the companion electronic device, where the actuation command to the browsing device is an unlock command which allows a user access to his or her device when the authorized user is directing their gaze to the browsing device and “swipes” with their eye with a particular pattern.  D’Amico (Column 3, lines 25-47) &  Bozarth (Column 2, lines 60-67), see also Bozarth (Column 3, lines 40-Column 4, line 15)

However Koutenaei et al. USPGPUB 2016/0269403 in view of D’Amico et al. US patent 9,274,599 in further view of Bozarth US patent 8,594,374 still fail to teach the embodiment (it its entirety) further comprising:
the one or more sensors thereafter detecting a gaze of an authorized user of the wearable electronic device being directed at the companion electronic device; and
the wireless communication circuit delivering an actuation command to the companion electronic device in response to the one or more sensors detecting that the gaze of the authorized user is directed at the companion electronic device.

Not specifically taught is the embodiments and limitation where the sensors of the wearable device detects the gaze of the authorized user being directed to the companion electronic device.  

Distinguishing from this limitation, the Examiner notes that conceptually there exists a difference between whether or not a user is looking at a device such as disclosed in Bozarth US patent 8,594,374, and whether or not a specific sensor of a wearable device detects whether a user’s gaze is directed at the device itself.  

D’Amico et al. (Column 3, lines 49-65) teaches that the use of such head mounted device allows for a linear sensor to track the eye and other gaze detection techniques to authenticate a user.  See also (Column 3, lines 25-35.

However this combination is deficient because it does not teach the specific nexus where is the wearable device which can detect a user gaze directed to another specific device as a means of authentication.  

For these reasons, the combination of Koutenaei et al. USPGPUB 2016/0269403 in view of D’Amico et al. US patent 9,274,599 in further view of Bozarth US patent 8,594,374 still fail to teach the limitations of claim 1.  Claim 1 overcomes the prior art for these reasons.  

Claims 2-9 are allowable by virtue of their dependency upon allowable claim 1.
Claim 10 is substantially similar to claim 1 and is allowable for the same reasons.   
Claims 11-16 are allowable by virtue of their dependency upon allowable claim 10.
Claim 17 is substantially similar to claim 1 and is allowable for the same reasons.   

Claims 18-20 are allowable by virtue of their dependency upon allowable claim 17.

All claims are in condition for allowance.
         


Conclusion
4.         The following art not relied upon is made of record:
USPGPUB 20170318019 teaches a method of gaze-based authentication.
USPGPUB 20160034029 teaches a gaze activated content transfer system.
USPGPUB 20170323158 teaches a method of object identification in a scene based on gaze
USPGPUB 20160259977 teaches a gaze driven augmented reality.
USPGPUB 20160019423 teaches a method of authenticating with a wearable computing device.
USPGPUB 20140350883 teaches a method of aggregating and collecting sensor data to a smartphone
USPGPUB 20150163221 teaches a method of authenticating with a body area network.
Apple Inc, “Getting Started with iBeacon” Version 1.0, June 2, 2014, pgs 1-11
Austin Blackstone, “Understanding the Different Types of BLE Beacons” March 24, 2015, pages 1-6, https://os.mbed.com/blog/entry/BLE-Beacons-URIBeacon-AltBeacons-iBeacon/ 


5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Thomas Ho AU 2494
/Thomas Ho/
TMH
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494